Citation Nr: 0518034	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-20 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to March 
1958.  

This appeal arises from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for chronic 
obstructive pulmonary disease and the veteran's request to 
reopen his claim for service connection for a back disorder.  

The veteran and his representative appeared before the 
undersigned Veterans Law Judge at a videoconference hearing 
in April 2005.  The veteran withdrew his appeal of the denial 
of service connection for chronic obstructive pulmonary 
disease.  38 C.F.R. § 20.204 (2004).  


FINDINGS OF FACT

1.  The RO denied service connection for a back disorder in a 
March 1976 rating decision.  The veteran appealed that 
decision to the Board of Veterans' Appeals (Board).  The 
Board denied the claim for service connection for a back 
disorder in January 1978.  

2.  The veteran submitted his request to reopen his claim for 
service connection in December 1996.  The RO denied his claim 
in an April 1996 rating decision.  The veteran was notified 
his claim was denied in May 1996.  The veteran did not submit 
a notice of disagreement with the April 1996 rating decision.  

3.  The evidence submitted since the April 1996 rating 
decision of the RO is cumulative or redundant of evidence 
already in the claims folder and does not present a 
reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The April 1996 rating decision of the RO is final.  
38 C.F.R. §§ 3.104, 20.1103 (1995).  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
appellant's request to reopen his claim was filed in December 
2002.  Consequently, the new version of § 3.156 (2004) 
applies.  

The veteran submitted his request to reopen his claim in 
December 2002.  The RO responded in March 2003 and sent the 
veteran a letter explaining the provisions of the VCAA.  The 
letter explained that VA could assist the veteran in 
obtaining evidence to support his claim, what actions the 
veteran needed to undertake, what evidence was necessary to 
support his claim, and that new and material evidence was 
required to reopen his claim.  

VA has been informed the veteran's service records are 
unavailable by the custodian of those records.  The morning 
reports of his unit were obtained.  The veteran was notified 
his service medical records were unavailable.  VA requested 
and all actions were performed to obtain any records which 
could verify the veteran had been listed on sick call or been 
admitted to a hospital for treatment.  None were found.  No 
further efforts to obtain service records are required.  
38 C.F.R. § 3.159(c)(2)(2004).  

The veteran has not identified any additional records.  He 
was afforded a hearing before the undersigned.  There is no 
basis in the record for requesting a VA examination or 
requesting a medical opinion.  The only records of any 
complaints of back pain appear in records dated almost twenty 
years after the veteran's separation from the service.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2004).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 C.F.R. § 20.302 (2004).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the clam sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2004).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Factual Background.  The veteran originally filed his claim 
for service connection for a back disorder in July 1975.  The 
RO requested the veteran's service records.  In September 
1975, National Personnel Records Center (NPRC) informed VA 
the records necessary to answer their request were not on 
file.  In addition, they indicated there was no source from 
which destroyed medical records could be duplicated.  NPRC 
could verify the fact of entry into or release from a 
hospital or reporting for sick call.  The RO sent a letter to 
the veteran in September 1975 explaining that additional 
evidence was needed.  They listed the types of evidence which 
might support his claim.  The letter also informed the 
veteran that the service department was unable to locate any 
medical records.  They forwarded a GSA Form 7160 to the 
veteran for him to fill out, so that further searches could 
be made for medical records.  

In March 1976 a letter was received from the Medical Arts 
Hospital.  They stated they did not have any records and 
found no admissions to their hospital for the veteran.  Also 
received were records from the Dallas County Hospital 
District.  They did not include any records of treatment for 
a back disorder.  The veteran was treated in the urology 
clinic and for athlete's foot.  

The RO denied the claim for service connection for a back 
disorder in a March 1976 rating decision.  The RO sent a 
letter to the veteran in March 1976 notifying him his claim 
had been denied.  The veteran filed a notice of disagreement 
with that decision in March 1976.  A statement of the case 
was issued to the veteran in April 1976.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in April 1976.  The veteran testified he was given 
a shot in service to treat gonorrhea.  The shot made his back 
hurt.  (T-1,2).  It had been hurting, on and off since 
service.  He stated he was treated at Parkland Hospital.  

The RO received Morning Call reports in May 1976.  NPRC 
indicated that the records from the veteran's unit during 
1957 contained no records pertaining to sick call.  There 
were no sick call reports from 1956 to 1957.  The morning 
report noted only that the veteran was on temporary duty from 
July 24, 1957 to August 21, 1957.  

Also, received in May 1976 was a communication from Dr. T.  
He indicated he did not have records for the veteran for the 
period from 1959 to 1964.  

An August 1976 VA examination found the musculoskeletal 
system was within normal limits.  No diagnosis of a back 
disorder was noted.  

The veteran submitted his substantive appeal in May 1977.  
The Board of Veterans' Appeals (Board) denied the claim for a 
back condition in a January 1978 decision.  

The veteran submitted his request to reopen his claim in 
December 1996.  Submitted in support of his claim were May 
1977 VA records.  They indicated the veteran had acute and 
chronic back pain.  The veteran reported having back pain for 
15 to 20 years.  It was worse when he was doing construction 
work.  He had been unemployed for the past three years.  His 
back ached when he was working.  It occurred 23 or 24 times a 
year.  He had some pain 10 percent of the time.  He had 
chronic daily soreness in the back of his left lower 
extremity.  The low back pain had become worse three days 
previously when he was lifting a lawnmower.  He had decreased 
range of motion in flexion (18 inches from the floor).  
Straight leg raising was positive at 40 degrees on the right 
and 50 degrees on the left.  The diagnoses were acute and 
chronic low back pain, with straightening, and minimal 
degenerative disc disease at L4-5.  Records of a follow up 
visit noted resolving back pain.  Straight leg raising was 
negative at 60 degrees.  The diagnosis was resolving chronic 
back pain.  

The RO denied the claim for service connection for a low back 
disorder in an April 1996 rating decision.  The RO sent the 
veteran a letter in May 1996 notifying him his claim for 
service connection for a back disorder was denied.  The 
veteran did not submit a notice of disagreement with that 
decision.  

The veteran requested that his claim for service connection 
for a back disorder be reopened in December 2002.  The only 
additional evidence submitted was the transcript of the April 
2005 videoconference with the undersigned Veterans Law Judge.  
The veteran testified that he had problems with his back 
after he went overseas.  He was not able to walk.  (T-3).  He 
had problems with his back and his left leg.  He stated he 
was not allowed to reenlist.  (T-5).  He applied for a civil 
service job at Barksdale Air Force base and was given a 
physical examination.  He believes he did not get the job 
because he had a significant back problem.  He states that 
three or four months after he came home from the service he 
tried to get treatment for his back at the VA in Chicago.  He 
says he could not get past the front desk.  (T-6,7).  He 
stated had back problems in service and continued to have 
back problems since he was in the service.  He contends he 
was treated in service for back problems.  (T-7).  The 
veteran did not recall having a back injury in service.  (T-
11).  

Analysis.  The United States Court of Appeals for Veterans 
Claims (Court) has held VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

The VA decisions denying the veteran's claim include a March 
1976 RO decision, a January 1978 Board decision, and an April 
1996 RO rating decision.  As the veteran appealed the March 
1976 RO decision to the Board, and the veteran did not appeal 
the April 1996 rating decision, the last final disallowance 
of the veteran's claim was the April 1996 rating decision of 
the RO.  

The only evidence submitted since the April 1996 rating 
decision is the transcript of the April 2005 videoconference.  
It includes only statements of the veteran which have already 
been considered and rejected by the RO and the Board.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993).  The veteran 
previously appeared and gave testimony as to his claim he had 
back pain in service at the RO in April 1976.   

The Board is aware of the need is that the Court has 
instructed that where service medical records have been 
destroyed the need to provide reasons and bases for its 
findings and conclusions is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

In this instance there is no evidence which demonstrates the 
veteran had any back pathology in service, only that the 
veteran's statements that he had back pain.  The veteran in 
his April 1976 testimony related that he had venereal disease 
in service which caused or was related to back pain.  In his 
April 2005 testimony, he again related having back pain, but 
no injury or specific diagnosis of back pathology in service.  
In addition, there is no evidence of arthritis of the back 
during the initial post service year.  The Board noted the 
veteran testified he was examined three to four months after 
his separation from the service for a Civil Service job.  
Even if the veteran had a back disorder after service, in the 
absence of any findings in service or any specific details of 
a back injury in service, post service records would not 
provide a basis for substantiating the veteran's claim.  
There is also an almost twenty year gap from March 1958 to 
May 1977 with no record of any treatment or diagnosis of a 
back disorder.  The first medical diagnosis of any back 
disorder is dated in May 1977, almost twenty years, after the 
veteran's service separation.  Those are the only records of 
any treatment for a back disorder.  There is also no current 
diagnosis, or records of treatment for a back disorder since 
May 1977.  Considering the evidence as a whole, there is no 
reasonable possibility of substantiating the veteran's claim.  
The Board has concluded that new and material evidence has 
not been submitted to reopen the claim for service connection 
for a back disorder.  


ORDER

As new and material evidence has not been submitted, and the 
veteran's claim may not be reopened.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


